                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       UNITED ASSOCIATION OF                             Case No. 17-cv-03037-RS (LB)
                                           JOURNEYMAN AND APPRENTICES OF
                                  12       THE PLUMBING AND PIPE FITTING
Northern District of California
 United States District Court




                                           INDUSTRY, UNDERGROUND                             ORDER ADDRESSING SUBPOENAS
                                  13       UTILITY/LANDSCAPE LOCAL UNION                     TO THE LABORERS FUND
                                           NO. 355, et al.,                                  ADMINISTRATIVE OFFICE OF
                                  14                                                         NORTHERN CALIFORNIA AND
                                                         Plaintiffs,                         RELATED DISCOVERY ISSUES
                                  15
                                                  v.                                         Re: ECF No. 282
                                  16
                                           MANIGLIA LANDSCAPE, INC., et al.,
                                  17
                                                         Defendants.
                                  18

                                  19        The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  20   this case. Plaintiff United Association Local 355 and non-party Laborers Fund Administrative

                                  21   Office of Northern California raise discovery disputes regarding a subpoena for documents and a

                                  22   subpoena for deposition testimony that Local 355 issued to the Administrative Office on the last

                                  23   day of fact discovery (July 12, 2019).1 The court can address the disputes without oral argument.

                                  24   N.D. Cal. Civ. L.R. 7-1(b). The court holds that Local 355 may not enforce its subpoenas to the

                                  25

                                  26

                                  27
                                       1
                                        Joint Letter Br. – ECF No. 282. Citations refer to material in the Electronic Case File (“ECF”);
                                  28   pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 17-cv-03037-RS (LB)
                                   1   Administrative Office but is open to hearing if it has discovery disputes with former defendants

                                   2   Oscar de la Torre and/or Byron Loney.

                                   3

                                   4   1. Subpoenas to the Administrative Office

                                   5         Civil Local Rule 37-3 states that “[d]iscovery requests that call for responses or depositions

                                   6   after the applicable discovery cut-off are not enforceable, except by order of the Court for good

                                   7   cause shown.” Under the plain language of that rule, Local 355’s subpoenas to the Administrative

                                   8   Office — which were issued on the fact-discovery cut-off date and called for responses after the

                                   9   cut-off — are not enforceable.

                                  10         Local 355 maintains that Judge Seeborg extended the parties’ deadline to issue discovery

                                  11   requests. Local 355’s theory of the extension is as follows. On June 25, 2019, Local 355 filed a

                                  12   motion to extend the fact-discovery cut-off to at least September 6, 2019.2 On July 11, 2019,
Northern District of California
 United States District Court




                                  13   Judge Seeborg issued an order captioned “Order Denying Motion to Extend Discovery Deadline.”3

                                  14   In the order, Judge Seeborg wrote:

                                  15             On June 25, 2019, Plaintiffs requested an extension of the fact discovery deadline
                                                 from July 12, 2019 to September 6, 2019. This request is denied; however the
                                  16             parties shall respond to any discovery propounded prior to the fact discovery cutoff
                                                 notwithstanding the passage of this deadline.4
                                  17

                                  18   Local 355 argues that the clause that reads “the parties shall respond to any discovery propounded

                                  19   prior to the fact discovery cutoff” means that Judge Seeborg extended them the right to issue

                                  20   brand-new discovery requests to non-parties on the one day remaining before the fact-discovery

                                  21   cut-off.5

                                  22         This argument strains credulity. Judge Seeborg’s order is captioned “Order Denying Motion to

                                  23   Extend Discovery Deadline,” and the body of the order states that the plaintiffs’ request for an

                                  24   extension “is denied.” Nothing in the order suggests that there was any grant of a discovery

                                  25

                                  26
                                       2
                                           Pls. Mot. to Change Time – ECF No. 237.
                                       3
                                           Order – ECF No. 266.
                                  27   4
                                           Id.
                                  28   5
                                           Joint Letter Br. – ECF No. 282 at 4.

                                       ORDER – No. 17-cv-03037-RS (LB)                     2
                                   1   extension. Additionally, Local Rule 37-3 requires a showing of good cause before a court will

                                   2   enforce a discovery request that calls for responses or depositions after the applicable discovery

                                   3   cut-off. Nothing in the order found that the plaintiffs had shown that required good cause.

                                   4         Judge Seeborg’s order did not extend the fact-discovery cut-off. Local 355’s subpoenas to the

                                   5   Administrative Office (which called for responses after the cut-off) thus are unenforceable under

                                   6   Local Rule 37-3.

                                   7         The court denies the Administrative Office’s request for costs and attorney’s fees related to

                                   8   this discovery dispute.

                                   9

                                  10   2. Discovery of Oscar de la Torre and Byron Loney

                                  11         Local 355 argues that it was prompted to issue its document subpoena to the Administrative

                                  12   Office by discovery issues it had with former defendant Oscar de la Torre.6 Local 355 had earlier
Northern District of California
 United States District Court




                                  13   requested certain documents from Mr. de la Torre but was unable to obtain them because Mr. de la

                                  14   Torre represented that he did not have possession, custody, or control over them.7 Local 355

                                  15   contends that Mr. de la Torre’s representation was false.8 Local 355 maintains that its inability to

                                  16   obtain the documents from Mr. de la Torre is what necessitated its issuing a document subpoena to

                                  17   the Administrative Office.9

                                  18         Local 355 also argues that it was prompted to issue its deposition subpoena to the

                                  19   Administrative Office by discovery issues it had with former defendant Byron Loney.10 Local 355

                                  20   had earlier taken Mr. Loney’s deposition.11 Mr. Loney refused to answer certain questions on the

                                  21   ground that he was testifying only in his capacity as a trustee and not in his capacity as manager of

                                  22

                                  23

                                  24
                                       6
                                           Joint Letter Br. – ECF No. 282 at 4.
                                       7
                                           Id.
                                  25   8
                                           Id. at 4 & n.5.
                                  26   9
                                           Id. at 4.
                                       10
                                  27        Id. at 4–5.
                                       11
                                            Id.
                                  28

                                       ORDER – No. 17-cv-03037-RS (LB)                     3
                                   1   the Administrative Office.12 Local 355 maintains that Mr. Loney’s refusal to answer its questions

                                   2   is what necessitated its issuing a deposition subpoena to the Administrative Office to try to get the

                                   3   Office to provide a Rule 30(b)(6) witness to testify.13

                                   4         While Local 355’s subpoenas to the Administrative Office are untimely, its requests to Mr. de

                                   5   la Torre and Mr. Loney appear to predate the fact-discovery cut-off. If Local 355 wishes to pursue

                                   6   these issues, the court orders Mr. de la Torre and Mr. Loney to meet and confer with Local 355 for

                                   7   no less than two hours. If the parties cannot resolve their disputes, they may file a joint letter brief

                                   8   with the court.14

                                   9

                                  10         IT IS SO ORDERED.

                                  11         Dated: August 5, 2019

                                  12                                                      ______________________________________
Northern District of California
 United States District Court




                                                                                          LAUREL BEELER
                                  13                                                      United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   12
                                         Id. at 3, 5. The Administrative Office cites no cases in support of the proposition that a deposition
                                       witness testifying in an individual capacity can refuse to answer questions on that basis. See id. at 3.
                                  26   13
                                            Id. at 5.
                                  27   14
                                         Among other things, the letter brief should address what standard the court should apply to
                                       discovery requests that were made to individuals who were parties at the time the requests were issued
                                  28   but no longer are parties to the case.

                                       ORDER – No. 17-cv-03037-RS (LB)                      4
